Grant, J.
(after stating the facts). The township is not liable at the common law for the defalcations of its treasurer. Township of Hart v. County of Oceana, 44 Mich. 417 (6 N. W. 863). We must, therefore, look to the statute to ascertain whether the township is made liable for the various funds which the township treasurer collects and neglects to pay over as required by law. The *534school district has no voice in the giving of the bond. The bond is to be executed to the township, with such sureties as the supervisor shall require and approve. 1 Comp. Laws, § 2354. Formerly the law made the township responsible for all losses sustained by the defalcations of its treasurer. 1 How. Stat. § 1140. That provision does not appear to be in the present tax law. By Act No. 206, Pub. Acts 1893,. this liability was extended to all township officers. Section 91 of that act (1 Comp. Laws, § 3914) provides that “all losses that may be sustained by the default of any township officer in the discharge of any duty imposed by this act shall be chargeable to such township.” By the act he is charged with the collection and payment of all school-district taxes. The funds in question were lost by his default, and, under the above statute, the township is liable.
Whether the bond, in this case is good the record fails to-show. It is immaterial. If the township, as was its duty, has a good bond,- it is secure. If it failed to take a good bond, the fault is with the supervisor, the duly authorized agent of the township. If the sureties were good when the bond was given, but have since become irresponsible, the misfortune is that of the entire township, and not the school district.
The judgment is reversed, and entered in this court for the relator.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Montgomery, J., took no part in the decision.